Citation Nr: 1034500	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-13 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low back 
syndrome with levoscoliosis and thoracic osteophytosis prior to 
September 4, 2007.

2.  Entitlement to a separate, compensable evaluation for 
neurological manifestations in the right lower extremity prior to 
September 4, 2007.

3.  Entitlement to a rating in excess of 20 percent for low back 
syndrome with levoscoliosis and thoracic osteophytosis beginning 
November 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to December 
1998. 

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In an October 2007 rating decision, and during the pendency of 
this appeal, the RO granted a 20 percent evaluation for the 
service-connected lower back disability prior to September 4, 
2007 and beginning November 1, 2007.  A temporary total 
evaluation was granted effective September 4, 2007 to October 31, 
2007 under 38 C.F.R. § 4.30 (2009) based on medical evidence the 
Veteran had undergone right L5-S1 microdiskectomy on September 4, 
2007 and was prescribed a convalescence period.  However, as the 
evaluations assigned prior to September 4, 2007 and beginning 
November 1, 2007 do not constitute a full grant of all benefits 
possible, and as the veteran has not withdrawn her claim, the 
issue concerning entitlement to an increased rating for low back 
syndrome with levoscoliosis and thoracici osteophytosis remains 
pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, an August 2008 rating decision granted service 
connection for nerve damage to the right leg as associated with 
the service-connected low back syndrome with levoscoliosis and 
thoracic osteophytosis and evaluated the disability as 10 percent 
disabling, effective in December 2007.  The Veteran has not 
appealed the evaluation or effective date assigned.
 
The issue of entitlement to an increased evaluation for low back 
syndrome with levoscoliosis and thoracic osteophytosis beginning 
November 1, 2007 addressed in the REMAND portion of the decision 
below is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 4, 2007, the service connected low back 
syndrome with levoscoliosis and thoracic osteophytosis was 
manifested by limitation of the thoracolumbar spine to more than 
30 degrees but not greater than 60 degrees forward flexion with 
consideration for pain and additional limitation after repetitive 
use; no findings of ankylosis; and no periods of incapacitating 
episodes with prescribed bedrest lasting four weeks or greater.

2.  Prior to September 4, 2007, the Veteran exhibited diminished 
sensation, weakness, and numbness; and decreased hamstring 
flexibility in the right lower extremity consistent with lumbar 
disc dysfunction equating to no more than mild incomplete 
paralysis of the sciatic nerve with no other neurological 
abnormalities attributable to the service-connected lower back 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent prior 
to September 4, 2007 for low back syndrome with levoscoliosis and 
thoracic osteophytosis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2009).

2.  The criteria for a separate evaluation of 10 percent, but no 
more, for impairment of the sciatic nerve to the right lower 
extremity prior to September 4, 2007 have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Letters dated in August 2006 and September 2008 
satisfied the duty to notify provisions for the issue of 
increased evaluations, after which the claim was adjudicated.  
See 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's service 
medical treatment records and identified VA and non-VA treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examination 
was afforded for the service-connected lower back disorder in 
August 2006.  The examination was based on review of the claims 
file, a history as reported by the Veteran, medical examination 
and clinical findings to include X-rays, motor and sensation 
examinations.  As such, the examination report is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran requested a hearing before the Board and indicated in 
her April 2008 substantive appeal stated she would appear in 
Washington, D.C. to testify.  A hearing was scheduled in July 
2010 and notice was provided by letter dated in February 2010.  
The Veteran failed to report.  There is no evidence that she or 
her representative have provided good cause for her failure to 
report.  The Board finds it has met its duty to offer the 
opportunity to testify before the Board.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.  

Increased Evaluation Claim

The Veteran's low back syndrome with levoscoliosis and thoracic 
osteophytosis is evaluated as 20 percent disabling prior to 
September 4, 2007 under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237.  

A 20 percent evaluation contemplates lumbosacral strain, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula).  A 40 percent 
disability rating is warranted for forward flexion of the 
thoracolumbar spine at 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
disability rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine; and, a 100 percent disability rating 
is warranted for unfavorable ankylosis of entire spine.  Id.

The General Rating Formula directs that any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, are to rated separately under an appropriate 
diagnostic code.  Id at Note (1).

As the General Rating Formula is identical for all diagnostic 
codes pertaining to the spine other than for degenerative disc 
disease, consideration of other relevant diagnostic codes 
pertaining to the spine is not required.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5236, 5237, 5238, 5239, 5240, 5241, 5242 (2009).

Additionally, Diagnostic Code 5243 provides that intervertebral 
disc syndrome is to be rated either under the General Rating 
Formula or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (Formula for Rating 
IVDS), whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  Under the 
Formula for Rating IVDS, a 20 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent evaluation is assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation is 
assigned for incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Formula for Rating IVDS.  An incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and treatment by 
a physician.  Id.  Note (1).

An August 2006 VA examination report shows the Veteran reported 
complaints of decreased range of motion, stiffness, weakness, 
spasm, and pain in her lower back.  She described the pain as 
occurring in the hip and thoracic area and the onset of pain with 
activities such as bending, lifting and sitting.  Pain occurred 
daily.  Flare-ups occurred every three to four months and lasted 
one to two weeks during which she reported she was unable to 
straighten her back and walked with a stooped posture.  She 
reported that during flare-ups her pain radiated into her hips, 
bilaterally.  The examiner objective observed the Veteran to 
exhibit no spasm, atrophy or weakness on physical examination.  
Posture was observed to be normal and symmetrical.  Gait was 
normal and the Veteran exhibited no abnormal spinal curvature.  
The examiner observed the Veteran to manifested guarding, pain on 
motion, and tenderness, but noted that such findings were not 
severe enough to cause abnormal gait or abnormal spinal 
countours.  Motor function was measured at 5 of 5 in all 
extremities.  Muscle tone was normal with not findings of muscle 
atrophy.  Sensation was found to measure 2 of 2 to vibration, 
pinprick, light touch, and position sense.  The examiner noted no 
findings of abnormal sensation.  Reflexes were found to measure 
2+, symmetrically, throughout and plantar (Babinski) was found to 
be normal.  At its most limited and accounting for pain on 
motion, thoracolumbar spine motion was measured at zero to 50 
degrees flexion, zero to 5 degrees extension, zero to 25 degrees 
right lateral flexion, zero to 20 degrees left lateral flexion, 
zero to 20 degrees right rotation, and zero to 10 degrees left 
rotation.  Pain on repetitive motion was noted in flexion, 
extension, left lateral flexion and left rotation movements but 
the examiner noted that repetitive motion resulted in no 
additional limitation of motion.  The examiner noted no vertebral 
fractures were part of the service-connected disability or 
claimed as such.  Results of X-rays showed degenerative disc 
disease at L5-S1.

The examiner diagnosed degenerative disk disease at L5-S1.  

A statement from the Veteran's private treating physician, 
received in September 2006 reflects that the Veteran had been 
seen for low back pain and sciatic irritation since December 
2000.  The physician indicated the Veteran had been seen more 
frequently for a problem with tortipelvis indicating her back had 
acquired more joint degeneration.  Results of a private report of 
magnetic resonance imaging (MRI) conducted in December 2006 show 
a fairly large significant broad based right paracentral disc 
protrusion with thecal sac impingement and impingement of the 
nerve root as well at L5-S1.

Lay witness statements received in September 2006 show 
observations by the witnesses that the Veteran experiences flare-
ups in her back during which her movement is very restricted.  
When her back goes out, the witnesses stated, the Veteran was 
unable to walk standing straight up.  She had experiences many 
episodes in the last six years and on one occasion walked hunched 
over for over two weeks.  She saw the doctor four times or more 
in a two week period of time.  Her pain was very noticeable and 
affected her ability to perform normal everyday tasks.  

VA treatment records show that the Veteran required emergency 
treatment for her back symptoms in November 2006 and August 2007.  
An entry dated in November 2006 shows findings of increased 
symptoms and an impression of lumbar radiculopathy.  Muscle 
relaxants were prescribed in November 2006.  In December 2006, 
medications were again changed.  TENS and home exercises were 
prescribed in April 2007.  Ultimately, she underwent 
microdiscectomy in September 2007.  

Based on the evidence above, the record does not support an 
evaluation in excess of 20 percent for the Veteran's low back 
syndrome with levoscoliosis and thoracic osteophytosis prior to 
September 4, 2007.  Subjectively, the service-connected back 
disorder was manifested by pain and limited motion.  Objectively, 
the service-connected intervertebral disc syndrome was manifested 
by forward flexion to 50 degrees forward flexion, 5 degrees 
extension, 25 degrees right lateral flexion, 20 degrees left 
lateral flexion, 20 degrees right rotation, and 10 degrees left 
rotation at its most restricted, with pain but no additional 
limitation of motion due to repetitive motion, but no findings of 
ankylosis or fractured vertebrae.  An evaluation greater than 20 
percent contemplates limitation of forward flexion to 30 degrees 
or less, or ankylosis of part or all of the spine.  The objective 
manifestations of the Veteran's disability prior to September 4, 
2007, clearly are not consistent with flexion to 30 degrees or 
less or ankylosis.  

The Veteran and her witnesses have reported periods of time when 
the Veteran has been limited by pain, but the medical evidence 
does not show, nor has the Veteran reported, that she has 
experienced incapacitating episodes of four weeks or greater 
requiring bed rest prescribed by a physician, for any period 12 
month period prior to September 4, 2007.  Thus, a rating under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes in excess of 20 percent is not warranted.

Under the General Rating Formula, any associated objective 
neurological abnormalities are to be rated separately under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  The August 2006 VA examination made no 
findings of motor weakness or sensory abnormalities.  However, VA 
treatment records dated in December 2006 document complaints of 
pain radiating down the right lower extremity to the right foot 
with complaints of weakness in the right foot and numbness in the 
right lower extremity in January 2007.  The January 2007 entry 
shows findings of decreased sensation in the right foot and 
straight leg raising positive at 20 degrees on the right as 
compared with negative on the left.  In April 2007 strength was 
measured at 4+ of 5 in right knee extension and 4 of 5 in back 
extensor strength.  Straight leg raising was positive at 35 
degrees on the right as compared to 60 degrees on the left.  
Decreased hamstring flexion was also found, and sensation was 
found to be diminished on the dorsum of the right foot.  The 
physician assessed sensory loss consistent with lumbar disc 
dysfunction.

It is noted that the Veteran underwent VA neurological 
examination in April 2008.  The Veteran reported symptoms of 
right leg numbness and pain and objectively observed 
manifestations of nerve damage to the peripheral nerves in the 
right leg.  Electromyograph studies (EMG) were completed and 
showed residual findings from previous right S1 radiculopathy 
with no active neurogenic process.  The examiner diagnosed nerve 
damage of the right leg and opined that the condition was due to 
pathology from the Veteran's back.  

Given that the symptoms described by the Veteran in 2008 are 
similar to those described in 2006 and 2007, and that the 
examiner medically attributed these symptoms to residuals of 
right S1 radiculopathy, arising from the service-connected back 
pathology, it would be illogical to determine that the symptoms 
of pain, numbness and weakness the Veteran complained and that 
were manifested prior to the September 2007 were not part and 
parcel of the same disability picture-albeit prior to September 
2007, manifestations were observed to affect the right foot and 
hamstrings.  Resolving all doubt in the Veteran's benefit, the 
Board finds that the findings of weakness in right knee 
extension, decreased hamstring flexion, and diminished sensation 
in the right foot approximate impairment of the sciatic nerve, 
contemplated under Diagnostic Code 8526.  

Complete paralysis of the sciatic nerve warrants an 80 percent 
evaluation and contemplates the foot dangling and dropping, no 
active movement possible of muscles below the knee, and flexion 
of the knee weakened or, very rarely, lost.  A 60 percent 
evaluation is warranted for incomplete severe paralysis with 
marked muscular atrophy.  A 40 percent evaluation is contemplated 
for moderately severe incomplete paralysis.  A 20 percent 
evaluation is warranted for moderate incomplete paralysis.  A 10 
percent evaluation is warranted for mild incomplete paralysis.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Neurological disorders are ordinarily to be rated in proportion 
to the impairment of motor, sensory, or mental function. In 
rating peripheral nerve injuries and their residuals, attention 
is given to the site and character of the injury, and the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120 (2009).

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for complete 
paralysis for a particular nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for mild, or 
at most, moderate degree.  When the involvement is bilateral, the 
ratings should be combined with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

Accordingly, a separate 10 percent evaluation for mild incomplete 
sciatic nerve paralysis in the right lower extremity is 
appropriate under 38 C.F.R. § 4.124a, Diagnostic Code 8620 prior 
to September 4, 2007.  The Board finds the assignment of a 
separate, compensable evaluation is appropriate despite the lack 
of clinical neurological findings in the right lower extremity.  
This is so because the Veteran's documented complaints of 
numbness and weakness were objectively observed by her treating 
VA health care providers and establish symptomatology of a mild 
degree prior, and culminating in the need for, her surgery in 
September 2007. 38 C.F.R. § 4.124a.

An evaluation greater than 10 percent is not warranted.  The 
medical evidence shows no findings of muscle atrophy or complete 
paralysis.  There are no findings of foot drop, and active 
movement, while shown in April 2007 to be weakened, was not shown 
to be impossible for muscles below the knee including the foot.  
Accordingly, a separate rating in excess of 10 percent for mild 
incomplete paralysis of the sciatic nerve associated with the 
service-connected lower back disability is not warranted.

No other neurological manifestations have been reported or 
observed.  Rather, the Veteran has denied impairment of bowel or 
bladder functions during this time period.

In considering the Veteran's claim, the Board has also considered 
whether referral for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2009) is appropriate.  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008) (aff'd, 572 F.3d 1366 (2009).  If there is an 
exceptional or unusual disability picture, the Board must then 
consider whether the disability picture exhibits other factors 
such as marked interference with employment and frequent periods 
of hospitalization.  Id. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 C.F.R. 
§ 3.321(b)(1); Thun, supra.

The Board observes that the Veteran's back disability has 
impacted her in an occupational setting.  However, the record 
does not show that the disability resulted in frequent periods of 
hospitalization during the period prior to September 4, 2007.  On 
the contrary during her August 2006 examination, she noted that 
she was fulltime and had lost only 1 week during the previous 12 
months.  Of that week, 2 days were due to her back and 3 days 
were due to a viral infection.  

The schedular evaluations in this case are not inadequate.  As 
demonstrated by the evidence of record, the Veteran's low back 
syndrome with levoscoliosis and thoracic osteophytosis results in 
a 20 percent evaluation from prior to September 4, 2007.  The 
Veteran's mild incomplete paralysis of the sciatic nerve of the 
right lower extremity results in a 10 percent evaluation prior to 
September 4, 2007.  These findings are based on subjective and 
objective observations of the Veteran's symptomatology.  

The Veteran's service-connected low back syndrome with 
levoscoliosis and thoracic osteophytosis is evaluated as a 
musculoskeletal disability and a neurological disability, the 
criteria of which are found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by this disability.  See 38 C.F.R. §§ 4.71a, 4.118, 
Diagnostic Code 5237 and 38 C.F.R. § 4.124a, Diagnostic Code 
8620.  When comparing the disability pictures discussed above 
with the symptoms contemplated by the Schedule, the Board finds 
that the Veteran's experiences are congruent with the disability 
picture represented by a 20 percent disability rating under 
Diagnostic Code 5237 and a 10 percent disability rating under 
Diagnostic Code 8620 prior to September 4, 2007.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the Veteran's service-connected low back disability, but the 
medical evidence demonstrates that those manifestations are not 
present in this case.  The criteria for the current evaluations 
assigned reasonably describe the Veteran's disability level and 
symptomatology and, therefore, a schedular evaluation is adequate 
and no referral is required.  See id; see also VAOGCPREC 6-96; 61 
Fed. Reg. 66749 (1996).

The assignment of different evaluations throughout the pendency 
of the Veteran's appeal as to all issues discussed has been 
considered.  However, the medical evidence does not support 
staged evaluations in the present case other than those already 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).




The Board is cognizant of the ruling of the Court of Appeals for 
Veterans Claims in Rice v. Shinseki.  22 Vet. App. 447 (2009).  
In Rice, the Court held that a claim for a total rating based on 
unemployability due to service-connected disability (TDIU), 
either expressly raised by the Veteran or reasonably raised by 
the record involves an attempt to obtain an appropriate rating 
for a disability and is part of the claim for an increased 
rating.  In this case, the Veteran has not argued, and the record 
does not otherwise reflect, that the Veteran's low back 
disability rendered her totally unemployable during the period 
prior to September 4, 2007.  Accordingly, the Board concludes 
that a claim for TDIU has not been raised.

In making these determinations, and based on the discussion 
above, the Board finds that the preponderance of the evidence is 
against an evaluation in excess of 20 percent prior to September 
4, 2007 for the service connected low back syndrome with 
levoscoliosis and thoracici osteophytosis; the benefit of the 
doubt does not apply; and an evaluation greater than 20 percent 
prior to September 4, 2007 for low back syndrome with 
levoscoliosis and thoracici osteophytosis is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence supports a 10 percent evaluation for mild incomplete 
paralysis of the sciatic nerve, right lower extremity; a 
preponderance of the evidence is against an evaluation greater 
than 10 percent for mild incomplete paralysis of the sciatic 
nerve, right lower extremity; the benefit of the doubt does not 
apply; and evaluation of 10 percent, and no greater, is warranted 
for mild incomplete paralysis of the sciatic nerve, right lower 
extremity.  See Gilbert, supra.


ORDER

An evaluation greater than 20 percent for low back syndrome with 
levoscoliosis and thoracic osteophytosis prior to September 4, 
2007 is denied.

A separate, 10 percent, and no greater, evaluation for mild 
incomplete paralysis of the sciatic nerve, right lower extremity, 
prior to September 4, 2007, is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The Veteran seeks a higher evaluation for her low back syndrome 
with levoscoliosis and thoracic osteophytosis beginning November 
1, 2007.

The medical evidence demonstrates that she underwent 
microdiskectomy in September 2007 and was assigned a temporary 
total evaluation from September 4, 2007 to October 31, 2007.  
However, VA examination has not been conducted following this 
surgery and the most recent VA treatment records reflecting 
treatment for the service connected low back disorder are dated 
in November 2007.  The supplemental statement of the case dated 
in October 2008 notes review of VA treatment records dated from 
November 2007 through September 2008, but these records does not 
appear to be present in the claims file.  These records must be 
obtained and VA examination must be accorded the Veteran to 
determine the nature and extent of her low back disability 
following the September 2007 surgery.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [a thorough and 
contemporaneous medical examination is required when the record 
does not adequately reveal the current state of the claimant's 
disability].

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should ensure that it has 
obtained the names and addresses of all 
medical care providers, both VA and 
private, who have treated the veteran for 
her back disability since September 2007.  
After securing the necessary release, the 
RO should obtain these records.  In 
particular, the RO or AMC must obtain any 
and all records of treatment accorded the 
Veteran at the VA Medical Center (VAMC) in 
Saginaw, Michigan, Ann Arbor, Michigan and 
any VAMC the Veteran may identify from 
September 2007 to the present.

2.  Thereafter, the RO or AMC should 
schedule the Veteran for VA examinations to 
determine the nature and extent of her low 
back disability.  All indicated tests and 
studies must be performed.  

The claims folder must be reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All reported symptoms and 
observed pathology attributed to the low 
back disability, to include orthopedic, 
neurological, muscle, and skin pathology 
must be fully described.  

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claims for entitlement to a higher 
evaluation for low back syndrome with 
levoscoliosis and thoracic osteophytosis 
beginning November 1, 2007 with application 
of all appropriate laws and regulations, 
including consideration of lay statements, 
and consideration of any additional 
information obtained as a result of this 
remand.  If the benefits sought are not 
granted in full, the Veteran should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  
Thereafter, the appeal must be returned to 
the Board for appellate review. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until she is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2007).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


